CAPITAL APPRECIATION VARIABLE ACCOUNT HIGH YIELD VARIABLE ACCOUNT GOVERNMENT SECURITIES VARIABLE ACCOUNT MONEY MARKET VARIABLE ACCOUNT GLOBAL GOVERNMENTS VARIABLE ACCOUNT TOTAL RETURN VARIABLE ACCOUNT Effective immediately, the sub-section entitled “Disclosure of Portfolio Holdings” beneath the main heading “Management of the Variable Accounts" is restated in its entirety as follows: Disclosure of Portfolio Holdings. The MFS funds have established a policy with respect to the disclosure of Variable Account portfolio holdings. A description of this policy is provided in the SAI. For each Variable Account, the following information is generally available to you on the MFS Web site (mfs.com) by clicking on “Products and Performance,” then “Compass,” then a Variable Account name: Information Approximate Date of Posting to Web Site Variable Account’s full holdings as of each month’s end 24 days after month end Holdings may include short positions. In addition, for the Money Market Variable Account, the following information is generally available to you on the MFS Web site (mfs.com) by clicking on “Products and Performance,” then “Compass,” then a Variable Account name: Information Approximate Date of Posting to Web Site Variable Account’s full holdings as of each month’s end 5 business days after month end Note that the Variable Accounts or MFS may suspend the posting of this information or modify the elements of this web posting policy without notice to shareholders. Once posted, the above information will generally remain available on the Web site until at least the date on which the Variable Account files a Form N-CSR or Form N-Q for the period that includes the date as of which the Web site information is current.
